Citation Nr: 1816754	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-23 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel







INTRODUCTION

The Veteran had active service from November 1972 to November 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2016 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO), in Nashville, Tennessee, that, in pertinent part, denied service connection for PTSD.

The Veteran's claims file has been converted into a paperless claims file via the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  All records in such files have been considered by the Board in adjudicating this matter.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C. § 5103A(a) (2012); 38 C.F.R. § 3.159(c), (d) (2017).

The Veteran asserts that he has manifested PTSD as a result of active duty service.  In correspondence received in October 2011, the Veteran described a number of stressful events experienced in service, to include an incident wherein the boiler blew up on his ship, resulting in the death of two or three fellow service members and several injuries.  In memoranda dated in March 2012, May 2014, and October 2016, the AOJ rendered Formal Findings indicating that the information required to corroborate the stressful events described by the Veteran was insufficient to send to the United States Army and Joint Services Records Research Center (JSRRC) and/or insufficient to allow for meaningful research of Marine Corps of National Archives and Records Administration (NARA) records.  Thereafter, in correspondence received in February 2017, the Veteran provided the name and photograph of a fellow service member that was killed in the boiler accident referenced above that he contends served as a stressor relating to the onset of his PTSD.  In light of the foregoing, the Board finds that additional development is necessary to verify whether the Veteran was exposed to the asserted stressful event given the additional information provided by the Veteran.

If the Veteran's asserted stressor is verified, or if the AOJ otherwise finds that any of the Veteran's other reported stressors are related to his fear of hostile military activity (see 38 C.F.R. § 3.304(f), 75 Fed. Reg. 39,843 (Jul 13, 2010)), the Veteran must be afforded a VA examination to determine whether the in-service stressors found to be established for the record resulted in the manifestation of the Veteran's PTSD.

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for his asserted PTSD must also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ shall ask the Veteran to identify all locations of VA treatment or evaluation for his asserted PTSD and contact each VA medical facility identified by the Veteran to obtain ongoing medical treatment records pertaining thereto.  All records obtained must be associated with the Veteran's claims file.

2.  The AOJ shall send copies of the information provided by the Veteran identifying the name and photograph of the fellow service member that was killed in the boiler accident that he contends served as a stressor resulting in the onset of his PTSD, to the National Personnel Records Center (NPRC), NARA, and the JSRRC in an effort to establish the presence of the Veteran at the identified stressful incident.

The AOJ shall also specifically request the unit history during the Veteran's identified tour of duty, including any after action reports, morning reports, etc., from the foregoing agencies, or any other agency that might have access to those records. 

3.  Following the above, the AOJ must make a Formal Finding, based upon the complete record, with respect to whether the Veteran was exposed to a stressor or stressors in service, and, if so, the nature of the specific stressor or stressors. 

4.  If the Veteran's asserted stressor is corroborated, or if the AOJ otherwise finds that any of the Veteran's other  reported stressors are related to his fear of hostile military activity, the AOJ shall arrange for him to be examined by a VA psychiatrist to determine whether the in-service stressors found to be established for the record resulted in the manifestation of the Veteran's PTSD.

If a diagnosis of PTSD is appropriate, the examiner shall state whether that disorder was caused by the in-service stressor(s) found to be established for the record by the AOJ and found to be sufficient to produce PTSD by the examiner. 
If the examiner concludes that the appellant does not suffer from PTSD, but instead suffers from another psychiatric disorder, the examiner must proffer an opinion as to whether it is at least as likely as not that any such psychiatric disorder is related to or aggravated by the Veteran's period of active service.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

The absence of evidence of treatment for a particular psychiatric disorder in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

5.  The AOJ will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative must be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




